 HAMILTON WATCH COMPANY379If the majority of the employees in the above-described votinggroup cast their ballots for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director is instructed to issue a certification of represen-tatives to the Petitioner for such unit, which the Board, under thecircumstances, finds to be appropriate for purposes of collective bar-gaining.If the majority of the employees in the voting group casttheir ballots for the Intervenor, they will be taken to have indicatedtheir desire to be included in the existing unit currently representedby the Intervenor, and the Regional Director will issue a certificationof results of election to that effect. If the majority of the employeesin the voting group cast their ballots for neither labor organization,they will be taken to have indicated their desire to be unrepresentedby any labor organization appearing on the ballot, and the RegionalDirector will issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication.]HamiltonWatchCompanyandInternationalAssociation ofMachinists,District#98, AFL,Petitioner.Case No. 4-RC-2648.July 28,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius Topol, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.The Employer contends that its current contract with the Inter-venor constitutes a bar to the instant proceedings.The Petitionercontends that the contract contains an illegal union-security provisionand, thus, could not serve as a bar herein.At the hearing and inits brief the Intervenor, although asserting that the contract does not'In view of our disposition of the contract-bar issue of this case,it is unnecessary forus to rule upon the hearing officer's refusal to admit evidence pertaining to the enforce-ment of the union-security provisions of the contract between the Employer and theIntervenor.F Hamilton Watch Workers Union (affiliated with the American Watch Workers Union),herein called the Intervenor,was permitted to intervene on the basis of its current con-tract with the Employer covering the employees here involved.113 NLRB No. 46. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontain an unlawful union-security provision, waived the assertion ofthe contract as a bar.The contract in issue here will expire October 1, 1955, and has anautomatic renewal date 60 days prior thereto (August 1, 1955). Inthese circumstances, since theMill-Bdate of the contract is less than30 days from the date of issuance of this decision, we find that thecontract is not a bar.'Accordingly, we need not pass upon the con-tentions involving the validity of the union-security provisions of thecontract.We find, therefore, that a question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.4.The parties stipulated, and we so find, that the following describedunit is an appropriate one for purposes of collective bargaining herein :All production and maintenance employees at the Hamilton WatchCompany's Columbia Avenue, Lancaster, Pennsylvania, plant andEngineering and Research Laboratory building, Wheatland Avenue,Lancaster, Pennsylvania, including inspectors (other than roving in-spectors) on both departmental and inspection department payrolls,factory clerical employees, service department clerks, factory stock-room clerks, clerks in the packing and shipping sections of the trafficdepartment, building and ground maintenance employees, cafeteriaemployees, boilerhouse employees, and training school employees whoare being trained for production and maintenance jobs, but excludingroving inspectors, the head cook in the cafeteria, all engineers andengineering, research, and research development employees at boththe Columbia Avenue plant and the Wheatland Avenue Engineeringand Research Laboratory building, office clerical employees, secretariesto supervisory personnel, production control employees, mechanicaldepartment employees, chemical and metallurgical department em-ployees, product design department employees, machine experimentaldepartment employees, model department employees, physical re-search department employees, engineering records department em-ployees, metal research department employees, industrial engineeringdepartment employees, personnel department employees, techniciansand chemists in the works laboratory, medical department employees,guards, factory payroll clerks, all main office employees (includingoffice clerical employees, sales employees, and supervisors), and allother supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.3 RemingtonRand Inc.,109 NLRB622;Anheuser-Busch,Inc.,102 NLRB 800, 802-803.